                           Sn tlic ©niteii States! IBtsftritt Court
                          Jfor tlie #)OtttIiErn IBisftritt of Georgia
                                         Prunstiutck Btbtsfton                          FILED
                                                                                 Scott L. Poff, Clerk
                                                                              United States District Court

                                                                          By casbell at 4:49 pm, Mar 26, 2019
               HARRY WILLIAM SLONE,

                            Plaintiff,                          CIVIL ACTION NO.: 2:17-cv-130

                     V.



               NANCY A. BERRYHILL, Acting
               Commissioner, Social Security,

                           Defendant.



                                                    ORDER


                    The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 18.           Plaintiff did not file

              Objections to the Report and Recommendation.            Accordingly, the

              Court ADOPTS the Magistrate Judge's Report and Recommendation as

              the opinion of the Court.           The Court AFFIRMS the decision of the

              Commissioner and DIRECTS the Clerk of Coi^t to CLOSE this case
              and enter the appropriate j^^dgment of ^«^smissal.
                    SO ORDERED, this               daV of/
                                                        '//U-^crU                     , 2019.

                                                HON. I^SA GODBEY WOOD, JUDGE
                                                UNIT^ STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
